--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT made as of the 12th day of July, 2019 between FBC HOLDINGS SÀRL,
a société à responsabilité limitée incorporated under the laws of Luxembourg
with R.C.S. number B.142.133 (“FBC”) and SPHERE 3D CORP., a corporation
incorporated under the laws o the Province of Ontario (the “Company”)

RECITALS:

A.

FBC is the registered and beneficial owner of 6,500,000 Series A Preferred
Shares (the “Series A Shares”) in the capital of the Company.

    B.

FBC and the Company desire, and deem it in the best interests of the Company to,
exchange the Series A Shares for 6,500,000 Series B Preferred Shares of the
Company (the “Series B Shares”), upon the terms and conditions hereinafter set
forth (such transaction, the “Exchange”).

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants hereinafter set forth, the parties hereby covenant and agree as
follows:

ARTICLE I
EXCHANGE OF SHARES


1.1        Exchange

FBC and the Company hereby agree, subject to the terms and conditions set forth
herein, to conduct the Exchange. At the closing of the Exchange (the “Closing”),
the (i) FBC shall deliver to the Company the Series A Shares for cancellation
and (ii) the Company shall deliver to FBC the Series B Shares.

ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1        Representations and Warranties of FBC

FBC hereby represents and warrants to the Company that as of the date hereof and
as of the Closing date:

  (a)

FBC is a corporation duly incorporated and organized and is a validly existing
entity in good standing under the laws of the jurisdiction of its incorporation
or organization with the corporate power and authority to execute, deliver and
perform the terms of this Agreement and to consummate the transactions
contemplated hereunder;

        (b)

this Agreement is a valid and binding obligation of FBC, enforceable against FBC
in accordance with its terms. FBC has the full legal right to execute, deliver
and perform this Agreement and the execution, delivery and performance of this
Agreement by FBC is not subject to the consent or approval of any other person
or entity;


--------------------------------------------------------------------------------

- 2 -

  (c)

FBC beneficially owns the Series A Shares free and clear of any claim, lien,
charge or encumbrance whatsoever;

   

 

  (d)

there is not, to FBC’s knowledge, now any agreement or other instrument binding
upon FBC that will be violated by the execution and delivery of this agreement
or will prevent the performance or satisfaction by FBC of any of the terms and
conditions herein contained;

   

 

  (e)

FBC is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, has not had any petition
or a receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt, has not taken any proceeding to have a receiver appointed of
any part of its assets, has not had any encumbrancer take possession of any of
its property, and has not had any execution or distress become enforceable or
become levied upon any of its property;

   

 

  (f)

no suits, actions or legal proceedings of any sort are pending or are, to FBC’s
knowledge, threatened which would restrain or otherwise prevent, in any manner,
FBC from effectually and legally transferring the Series A Shares to the Company
free and clear of any and all claims, liens, security interests and encumbrances
pursuant to this Agreement, nor are there any suits, actions or other legal
proceedings pending or, to FBC’s knowledge, threatened, the effect of which
would be to make FBC liable for damages, to divest title to the Series A Shares,
or to cause a lien to attach to the Series A Shares, and FBC has no knowledge of
any claims which could give rise to such a suit, action or legal proceeding; and

   

 

  (g)

FBC is a non-resident of Canada for the purposes of the Income Tax Act (Canada).

2.2        Representations and Warranties of the Company

The Company hereby represents and warrants to FBC as of the date hereof and as
of the Closing date that:

  (a)

the Company is a corporation duly incorporated and organized and is a validly
existing entity in good standing under the laws of the jurisdiction of its
incorporation or organization with the corporate power and authority to execute,
deliver and perform the terms of this Agreement and to consummate the
transactions contemplated hereunder;

        (b)

this Agreement is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. The Company has the full legal
right to execute, deliver and perform this Agreement and the execution, delivery
and performance of this Agreement by the Company is not subject to the consent
or approval of any other person or entity, except for the NASDAQ Capital Market,
which consent has been obtained as of the date hereof;


--------------------------------------------------------------------------------

- 3 -

  (c)

the authorized capital of the Company consists, immediately prior to the
Closing, of an unlimited number of Common Shares, an unlimited number of
Preferred Shares, issuable in series, an unlimited number of Series A Preferred
Shares and an unlimited number of Series B Preferred Shares, of which 2,300,000
Common Shares and 6,500,000 Series A Preferred Shares are issued and outstanding
immediately prior to the Closing. All of such issued shares have been duly
authorized, are fully paid and non-assessable and were issued in compliance with
all applicable securities laws;

        (d)

the rights, privileges and preferences of the Series B Shares are as stated in
the Company’s articles of amendment filed on •, 2019 with the Ministry of
Government and Consumer Services (Ontario);

        (e)

all of the outstanding shares of Series B Shares, when issued, will be (i) duly
authorized, fully paid and non-assessable, (ii) free from all pre-emptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, (iii) issued without any restrictive legend, (iv) freely resold
by FBC without any restrictions, and (v) issued in compliance with all
applicable securities laws; and

        (f)

subject to the accuracy of representations and warranties made by FBC herein,
and in reliance upon such representations and warranties, the Company represents
to FBC on the date of this Agreement and on the Closing Date that the Exchange
will not contravene any applicable state, federal or provincial securities laws
in the United States or Canada. In addition, the Company represents that the
Exchange is being made in reliance upon the exemption from registration provided
by Section 3(a)(9) of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and agrees not to take
any position contrary to this Section 2.2(f). For the purposes of Rule 144 of
the Securities Act, the Company acknowledges that the holding period of the
Series A Shares may be tacked onto the holding period of the Series B Shares and
the Company agrees not to take a position contrary to this Section 2.2(f). The
Company agrees to issue the Series B Shares without any restrictions on transfer
and without any restrictive legend.

2.3        Survival

The representations and warranties contained in Article II shall survive the
Closing of the transactions.

--------------------------------------------------------------------------------

- 4 -

ARTICLE III
MISCELLANEOUS


3.1        Enurement

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

3.2        Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the province of Ontario and the federal laws of Canada applicable therein.

3.3        Notice

Notice, requests, demands, and other communications relating to this Agreement
and the transactions contemplated herein shall be in writing and shall be deemed
to have been duly given if and when: (a) delivered personally, on the date of
such delivery; (b) delivered by electronic transmission, on the date of such
delivery; or (c) mailed by registered or certified mail, postage prepaid, return
receipt requested, on the third day after the posting thereof, to the address
set forth in the signature pages to this Agreement (as such address may be
updated by written notices to the other Parties to this Agreement) .

3.4        Amendments and Waivers

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of all parties.

3.5        Severability

If any provision of this Agreement is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible given the intent
of the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement

3.6        Entire Agreement

This Agreement and the documents referred to herein, constitutes the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof

--------------------------------------------------------------------------------

- 5 -

3.7        Execution by Facsimile or Electronic Transmission

The signature of any of the parties hereto may be evidenced by a facsimile,
scanned e-mail or internet transmission copy of this Agreement bearing such
signature.

3.8        Counterparts

This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument. Notwithstanding the date of execution or
transmission of any counterpart, each counterpart shall be deemed to have the
effective date first written above.

[Remainder of this page intentionally left blank.]

--------------------------------------------------------------------------------

- 6 -

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above mentioned.

  FBC HOLDINGS SÀRL

 

  Per: /s/ Trustmoore Luxembourg S.A.     Trustmoore Luxembourg S.A.     Manager
A               Per: /s/ Cyrus Capital Partners, LP     Cyrus Capital Partners,
LP     Manager B

 

  SPHERE 3D CORP.

 

  Per: /s/ Peter Tassiopoulos     Peter Tassiopoulos     Chief Executive Officer


--------------------------------------------------------------------------------